Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting edge having a curved contour portion or the convex shape as set forth in claims 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Applicant’s specification, Paras. 46-47 recite “an (the) outer boundary 211”, but it is not enumerated in the drawings. Applicant is requested to label it.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “251” has been used to designate both a flat panel as seen in Figures 7-8 and an L bracket as seen in Figures 10-14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification, Para. 45 recites that “the cutting unit 2 may be fixedly mounted on the base unit 1” is unclear because the cutting unit 2 is slid back and forth and rotated relative to the base unit 1 (See Applicant’s Figures 1-8 and 10-15).  Applicant should delete the language “fixedly”. Paras. 59 and 69 have the same issue of “the cutting unit 2 may be fixedly mounted on the base unit 1”  or “the turntable together with the fixedly attached elongated blade”.
Applicant’s specification, Para. 49, line 9 recites “a flat panel 251”, Paras. 50, 62-63 recite “the (a) panel 251”, Para. 51, line 2 and Para. 56, line 2 recite “the (an) optional panel 251”, and Para. 64 recites “the panel 251” in line 2 and “the optional panel 251” in line 17. Are they the same panel? (If they are not the same panel, Applicant is requested to label a different reference numeral for each different panel, and amend the specification accordingly). It also is not clear what boundaries of a language “optional” mean and be in this panel 251?
Appropriate correction is required.
Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  
Claim 1, line 11, “the second position” should read –a second position--
Claim 5, “wherein the angle between the serrated cutting edge and the support surface is smaller than the angle between the sliding members and the support surface.” should read -- wherein an angle between the serrated cutting edge and the support surface is smaller than an angle between the sliding members and the support surface.—
To make it more clearer, Claim 6 should be amended to read -- wherein the sliding members are rods, wherein one of the rods is disposed 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially planar" in claim 1, line 4 is a relative term which renders the claim indefinite.  The term "substantially planar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term “substantially planar” might be. Is the support surface curved, slightly curved, or planar? Examiner suggests to delete the language “substantially”.
Claim 1 recites the limitation "the support structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim because Claim 1, lines 5-6 recites “a support assembly fixedly attached to the turntable and defining a cutting axis” that is unclear. Applicant’s specification, Para. 6, line 3 “a support structure defining a cutting axis and fixedly attached to the turntable”. Is the support structure whether it is the same as the support assembly or not? Claim 10, lines 1-2 has the same issue “the support structure” whether it is the same support assembly or not.
Claim 8 recites the limitation "the slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the carrying assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There is a trade mark in the claim 12 that makes the scope is confusion whether it is an intended limitation or not (see MPEP 2173.05 (u) “Trademarks or Trade names in a Claim”). 
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-14 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. 11,103,942. Although the claims at issue are not identical (see the discussion in  the 112b issue above and the office does not how Applicant will amend the claim to overcome the issue), they are not patentably distinct from each other because it is clear that all structures of Claims 1 and 6-14 of this pending application are found in Claims of U.S. Patent No. 11,103,942. 
For examples, claims 1 and 6-14 of this pending application are read on Claims 1-11 of U.S. Patent No. 11,103,942.
Claims 1 and 4-14 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of  US 11, 027, 346. Although the claims at issue are not identical (“wherein the sliding members are acutely angled relative to the support surface” as seen in claim 1 of  US 11, 027, 346) , they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. US 11, 027, 346. 
For examples, 1 and 4-14 of this pending application are read on Claims 1-11 of U.S. Patent No. 11, 027, 346.
Claims 1 and 6-14 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. 10,610,939. Although the claims at issue are not identical because claim 1 of the US. 10,610,939 recites “two parallel sliding members disposed in a direction parallel to the cutting axis, wherein the sliding members comprise coinciding proximal ends and coinciding distal ends”, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. 10,610,939.
For examples, claims 1 and 6-14 of this pending application are read on Claims 1-13 of U.S. Patent No. 10,610,939.
Claims 2-3 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of each of the U.S. Patents above in view of Carlson (US 2011/0258864). 
With regards to claims 2-3 of this application, the cutting edge is curved or convex. See Figure 2 of Carlson (US 2011/0258864).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting edge of each of the US patents above to have a cutting edge to be curved or convex, as taught by Carlson, in order to increase the cutting efficient or improve the efficiency of the cutting edge (Para. 31 of Carlson).

Examiner’s notice
Since there are many 112 issues of claims and non-statutory double patenting rejections, the drawing objections, the specification objections, and the claimed objections the scope of the claimed invention is not clear what weight to give the scope of claim 1 and other dependent claims 2-14. There is no art rejection at this time because it is not clear how the 112 rejections, the non-statutory double patenting rejections, and the objections will be overcome, so there is no indication of allowable subject matter.
A review of the following closest prior art:
US 2008/0276773, US 4452117, US 10144144, US 2010/0050446, US 2008/0047411, US 2005/0016631, US 7946906, and US 5482026  show saw systems including cutting blades, which each is slid on a turntable (table) between two vertical supports, where the two vertical supports support two parallel sliding members, but none of art above by themselves to suggest that the cutting blade is able to partially pass proximal ends and distal ends of the two parallel sliding members at first and second positions, as set forth in claim 1.
US 20110179929, US  2003/0033923, US 6928911, US 6698328, GB 2354733A (art of record, see it in the parent case), FR 2790218A1 (art of record, see it in the parent case), US 6131499, US 5957023, US 5713258, US 5575191, D356802, US 5392679, US 4455908, US 4428266, US 1653386, US 1259380 show saw systems including hacksaws or saws or serrated blades (non-circular blades), which each is slid on a turntable (table) via two vertical supports that support two bearing members (two parallel sliding members), but none of art above by themselves to suggest that the non-circular blade is able to partially pass proximal ends and distal ends of two parallel sliding members at first and second positions, as set forth in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/2/2022